Citation Nr: 1818302	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for a right wrist ganglion cyst.

2.  Entitlement to an initial compensable rating for left foot plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel


INTRODUCTION

The Veteran had active air service from March 2000 to September 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the case was subsequently transferred to the VA RO in Pittsburgh, Pennsylvania.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

In his April 2013 substantive appeal, the Veteran reported that his right wrist and left foot disabilities had increased in severity.  As a result of his statements, the Veteran was scheduled for a VA examination in July 2016.  However, the Veteran failed to report for that examination.  In October 2016, he was issued a supplemental statement of the case with respect to the issues on appeal, at which time he was notified of his failure to report for a scheduled VA examination.  In a November 2017 response, the Veteran reported that he had not received notification of his pending VA examination and that was the reason for his failure to report.  The Veteran reported that he lived in Japan and it took additional time for his mail to reach him.  He asked that he be afforded another opportunity to report for a VA examination as his right wrist and left foot disabilities had continued to get worse.     

As the Veteran has indicated that his right wrist and left foot disabilities have increased in severity since his last VA examination, and he has reported that given proper notification, he will report for a scheduled VA examination; the Board finds that the Veteran should be afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected right wrist ganglion cyst and left foot plantar fasciitis.

Additionally, current treatment records should be identified and obtained before a decision is made in this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file. 

2.  Then, schedule the Veteran for appropriate VA examinations to determine the current level of severity of all impairment resulting from his right wrist ganglion cyst and his left foot plantar fasciitis.  The claims file must be made available to, and reviewed by the VA examiners.  Any indicated tests and studies should be provided.  The examiners must provide all information required for rating purposes.  

3.  Confirm that the VA examination reports comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the claims on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




